Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Applicant's election with traverse of Species 2: Fig.8 & 9 in the reply filed on December 17, 2021 is acknowledged.  The traversal is on the ground(s) that 1) the Office Action does not identify claims directed to two or more patentably distinct inventions and improperly shifts the burden of doing so to the Applicant; 2) the Office Action improperly identifies Species 3 & 4 as patentably distinct by relying on unclaimed features in the figures; and 3) the Office Action does not set forth required criteria for asserting a restriction requirement: no assertion of a serious search burden and no explanation of such.  This is not found persuasive because in a Species Election the burden for identifying the claims drawn to each species is on the Applicant, not the Office; clearly there were more than two Species claimed as Applicant withdrew Claims not drawn to the elected Species. Second, Species Elections are dictated by the Figures of the instant application, not the claims. Therefore, even if certain Species are not currently claimed, they are still subject to a Species Election when more than 
The traversal on the ground(s) that all inventions could be examined without a serious burden is not found persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separate the species. And such recognized divergent subject matter separating the species is a burden to examination. Applicant also indicates that claims 1-14 and 16-19 are readable on the elected species. Accordingly, claims 15 and 20 are withdrawn from further consideration as being drawn to the non-elected inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake (US 2018/0295942).
Regarding Claim 1, Drake discloses an article of footwear comprising: a sole structure (300); an upper (200,400) including a first section (200) and a second section (400) and defining a foot-receiving cavity over the sole structure (as seen in Fig.1); wherein the first section is fixed to the sole structure (as seen in Fig.1), and the second section articulates relative to the first section between an access position (as seen in Fig.2) and a use position (as seen in Fig.1), the foot-receiving cavity being more exposed when the second section is in the access position than when the second section is in the use position (as seen in Fig.1 & 2); and a magnetic coupling including a first coupling member (i.e. complimentary magnet on 404 opposite from 122; para.34) and a second coupling member (122), one of which is a magnet and the other of which comprises either of a magnet or a ferromagnetic material (para.34); wherein the first coupling member (404; para.34) is operatively secured to the second section (400) of the upper and the second coupling member (122) is operatively secured (via 200) to the sole structure and positioned so that the first coupling member couples with the second coupling member when the second section is in the access position (as seen in Fig.1 & 2), the second section held in the access position by magnetic force between the first coupling member and the second coupling member (para.34).

Regarding Claim 16, Drake discloses an article of footwear of claim 1, wherein the upper defines a medial slit (between 208 & 402) and a lateral slit (between 210 & 

Regarding Claim 18, Drake discloses an article of footwear of claim 16, further comprising: a strap (500) extending from the upper and having a distal portion (502) releasably securable to the upper with the second section in the use position and with the strap extending across the medial slit, the second section, and the lateral slit (para.37; as seen in Fig.1).

Regarding Claim 19, Drake discloses an article of footwear of claim 18, wherein the strap (500) is sized to be disposed against the second section (400) of the upper entirely below the first coupling member (i.e. complimentary magnet on 404 opposite from 122; para.34) when the second section is in the use position and the strap is releasably secured to the upper (para.37; as seen in Fig.1 & 2).

2.	Claim(s) 1, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield (US 2018/0338562).
Regarding Claim 1, Hatfield discloses an article of footwear comprising: a sole structure (12); an upper (16) including a first section (16A) and a second section (16B) and defining a foot-receiving cavity (33) over the sole structure; wherein the first section is fixed to the sole structure (as seen in Fig.1), and the second section articulates relative to the first section between an access position (as seen in Fig.1) and a use position (as seen in Fig.2), the foot-receiving cavity being more exposed when the 

Regarding Claim 16, Hatfield discloses an article of footwear of claim 1, wherein the upper defines a medial slit (between 56 & 60) and a lateral slit (between 58 & 62) both bounding the second section and both extending downward from an upper edge of the upper partway to the sole structure (as seen in Fig.1 & 2).

Regarding Claim 17, Hatfield discloses an article of footwear of claim 16, wherein: the second section (16B) has a fold region (40) extending across the second section between a lowest extent of the medial slit and a lowest extent of the lateral slit (as seen in Fig.1 & 2); and the second section is thinner at the fold region than above the fold region and than below the fold region (as seen in Fig.4 & 5), the second section articulating at the fold region from the use position to the access position (as seen in Fig.1 & 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libit (US 4,489,509) in view of Hatfield (US 2018/0338562).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coupling 

Regarding Claim 2, Libit discloses an article of footwear of claim 1, wherein: the second section (12) has a fold region (14) at which the second section articulates to the access position (as seen in Fig.2 & 4); and the first coupling member (46) is disposed above the fold region of the second section in the use position (as seen in Fig.2) and below the fold region of the second section in the access position (as seen in Fig.4).

Regarding Claim 3, Libit discloses an article of footwear of claim 2, wherein the second section is thinner at the fold region (vertical height of fold 14) than above the fold region and than below the fold region (vertical height of bellow of 12 above & below fold 14), the second section defining a living hinge at the fold region (as seen in Fig.2 & 4).

Regarding Claim 4, Libit discloses an article of footwear of claim 1, further comprising: a tab (16) extending from the second section (12); wherein the first coupling member (46) is disposed either on or in the tab (as seen in Fig.5).



Regarding Claim 6, Libit discloses an article of footwear of claim 5, wherein the tab extends vertically on the second section from the first location to the second location (as seen in Fig.4), and an opening formed between the tab and the second section extends horizontally (i.e. widthwise)(as seen in Fig.4 & 5).

Regarding Claim 7, Libit discloses an article of footwear of claim 6, wherein the tab is a flexible, non-stretch material (Col.2, lines 61-66).

Regarding Claims 8-10, Libit discloses the invention substantially as claimed above. Libit does not disclose wherein the first coupling member is covered by the tab; wherein the first coupling member is disposed within the tab; and stitching extending through the tab to define a pocket in the tab; and wherein the first coupling member is disposed within the pocket. However, Hatfield teaches a footwear upper having a coupling member (70B) covered by a tab (52; para.60); wherein the coupling member is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tab of Libit to include the coupling member embedded within the tab, as taught by Hatfield, in order to provide a coupling member securely attached to the tab within a pocket and hidden from sight for aesthetic purposes. When in combination Libit and Hatfield teach wherein the tab (of Libit) is tubular (when modified with Hatfield).

Regarding Claim 11, Libit discloses an article of footwear of claim 1, wherein: the first section (13) is a front section fixed to a forefoot region of the sole structure (as seen in Fig.2); the second section (12) is disposed at a heel region of the sole structure at least partially rearward of the first section (as seen in Fig.2); and the second coupling member (18) is disposed at a rear extent of the sole structure in vertical alignment with the first coupling member (as seen in Fig.2 & 5).

Regarding Claim 12, Libit discloses an article of footwear of claim 11, wherein an upper extent of the second section (12) extends further above the sole structure (11) than the first section (13) when the second section is in the use position (as seen in Fig.2).

Regarding Claims 13-14, Libit discloses the invention substantially as claimed above. Libit does not disclose wherein the sole structure includes a recess in an exterior 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole structure of Libit to have a recess which receives the coupling member and has a cover over the coupling member, as taught by Hatfield, in order to provide a coupling member that is securely attached to the sole within a recess and hidden from sight for aesthetic purposes. When in combination, Libit and Hatfield teach the sole structure includes a recess in an exterior surface of the sole structure and the second coupling member is at least partially disposed in the recess and a cover extending over the second coupling member and secured to the sole structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732